In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00004-CR

DELL EVERETTE BURKEEN II,                  §    On Appeal from the 355th District
Appellant                                       Court

                                           §    of Hood County (CR13787)

V.                                         §    November 27, 2019

                                           §    Per Curiam

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM